Citation Nr: 1538462	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  10-00 267A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for residuals of a head injury, to include a skull fracture and traumatic brain injury.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to May 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

This case was before Board in October 2012, when the Board granted entitlement to service connection for diabetes mellitus, type II and remanded entitlement to service connection for residuals of a punctured lung and entitlement to service connection for residuals of a head injury, to include a skull fracture and traumatic brain injury.

Service connection for scars, residuals of punctured lung, has since been granted in an April 2013 rating decision.  The Veteran has not appealed the evaluation or effective date of service connection assigned.  Therefore, this claim is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  

Additionally, the Board finds that there has been substantial compliance with the October 2012 remand instructions with respect to entitlement to service connection for residuals of a head injury, to include a skull fracture and traumatic brain injury.  Stegall v. West, 11 Vet. App. 268 (1998).  The October 2012 remand only directed the obtaining of an addendum medical opinion, in part, to address if there is any current disability due to the Veteran's in-service head injury.  A December 2012 addendum medical opinion was obtained and the Appeals Management Center subsequently issued an April 2013 supplemental statement of the case, which addressed this claim.  Thus, the Board finds that there has been substantial compliance with the October 2012 remand instructions with respect to entitlement to service connection for residuals of a head injury, to include a skull fracture and traumatic brain injury.  Id.

The record reflects that the Veteran was afforded a RO hearing before a Decision Review Officer (DRO) in August 2009, and a Board videoconference hearing in July 2012 before a Veterans' Law Judge (VLJ).  Transcripts of both hearings are of record.


FINDING OF FACT

The evidence of record does not show the Veteran has a present chronic disability as a residual of a head injury, to include a skull fracture and/or traumatic brain injury.


CONCLUSION OF LAW

The criteria for service connection for residuals of a head injury, to include a skull fracture and traumatic brain injury, have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in August 2008 satisfied the duty to notify provisions with respect to service connection for residuals of a head injury, to include a skull fracture and traumatic brain injury and notified the Veteran of the criteria pertinent to the establishment of an effective date and disability rating.

VA satisfied the duty to assist the Veteran under the VCAA by gathering relevant records.  VA has a duty to assist in obtaining the Veteran's service treatment records, VA medical records and other relevant records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).  The Veteran's post service VA treatment records, Social Security Administration records and private treatment records have been obtained and are associated with the claims file.  However, the Veteran's complete service treatment records (STRs) are not available.  The law provides that when, through no fault of the Veteran, records under the control of the Government are unavailable, the duty to assist is heightened.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  VA must advise the Veteran of his right to support his claim by submitting alternate sources of evidence, including service medical or personnel statements, or lay evidence, such as "buddy" affidavits or statements.  Id.  However, the Veteran has submitted other evidence, such as newspaper articles and a statement from his sister supporting the Veteran's report of a 1968 in-service fall off a mountain, which he has identified as the cause of his reported head injury, and VA has accepted the 1968 fall as fact.  Thus, appellate review may proceed without prejudice to the Veteran.

Additionally, VA satisfied the duty to assist the Veteran by providing a traumatic brain injury examination to the Veteran in June 2011 with addendum opinions in November 2011 and December 2012.  The June 2011 VA examiner interviewed the Veteran, recorded clinical findings, and documented the Veteran's subjective complaints.  Thus, the Board concludes that the June 2011 examination report, along with the subsequent addendum opinions, are adequate as whole to address the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. During the Veteran's RO and Board hearings, the Veteran was assisted at the hearing by an accredited representative from the American Legion.  The representative and the DRO/VLJ solicited information regarding any outstanding evidence pertinent to the claim on appeal and asked questions to ascertain any relationship between the Veteran's reported disability and his service.  The hearings focused on the evidence necessary to substantiate the Veteran's claim for service connection.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  Therefore, the Board finds that, consistent with Bryant, the DRO/VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In sum, the Board finds the record as it stands includes adequate evidence to allow the Board to adjudicate the issue on appeal decided herein.  Additionally, the Veteran has not identified any relevant evidence that is outstanding relevant to the claim for service connection for residuals of a head injury, to include a skull fracture and traumatic brain injury.  Accordingly, VA has satisfied its duties to notify and assist the Veteran and appellate review may proceed without prejudice to the Veteran. 

II.  Merits of the Claim

The Veteran seeks service connection for residuals of a head injury, which he argues, as in August 2009 testimony, is related to a 1968 fall off a mountain.  In this case, as noted above, the Veteran's available STRs are silent for a1968 fall off a mountain; however, VA has accepted such as fact based on other evidence.  

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).

Nonetheless, the medical evidence in this case does not demonstrate the existence of chronic residual disability of a head injury, to include a skull fracture and traumatic brain injury, at any time proximate to, or since, the Veteran filed his claim for service connection.  The requirement for a current disability is satisfied if the disability is present at any point proximate to the claim, during the claim, or to the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2014).  If there is no evidence of a present disability there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Additionally, there must be a demonstration of symptoms proximate to, or since, the time the application is filed.  Gilpin v. West, 155 F.3d 1353, 1356 (Fed. Cir. 1998). 

The evidence of record does not contain any evidence of a chronic disability related to residuals of a head injury, to include a skull fracture and traumatic brain injury, at any time proximate to, or since, the claim.  Specifically, the June 2011 VA traumatic brain injury examination report diagnosed mild traumatic brain injury due to accidental fall in 1968, with history of skull fracture, and added the caveat that depending on the skull x-rays, if such indicated a remote skull fracture, such would automatically determine if the patient had a traumatic brain injury.  In a November 2011 addendum opinion, the VA examiner stated the skull x-rays were negative, in other words, the VA examiner stated there were no findings of skull fractures.  The VA examiner further stated he would like to change the previous diagnosis of mild traumatic brain injury, which was based purely on history and not direct physical examination, to non-traumatic brain injury or non-postconcussion syndrome based on no medical evidence of such a diagnosis, other than the patient self-reporting such.  Finally, in a December 2012 addendum opinion, the VA examiner clarified, in pertinent part, that there had been no indication of disability or chronic disabilities for this condition.  

Additionally, VA treatment reports associated with the claims file do not indicate a diagnosis of, or treatment for, residuals a head injury.  Specifically, VA treatment records dated in November 2008, August 2009, December 2009, March 2010, April 2010, August 2010 and October 2010 noted no gross focal neurological deficit was present.  A March 2008 VA treatment record noted no signs of trauma with respect to the head.  VA treatment records dated in March 2010, June 2010, and October 2011, under review of systems, which stated such was negative/non applicable unless otherwise indicated, did not note any issues with respect to head/neck.  An October 2008 VA treatment record noted a complaint of a slight headache but did not provide any further diagnosis.  Finally, March 2010, June 2010 and October 2011 VA treatment records found the Veteran was oriented, his memory was intact for both short-term and long-term, his concentration was good and his judgement was good.  Furthermore, private treatment records dated from May 2006 to January 2007 reported, under a subheading titled history, no headaches or head injuries.

The evidence of record, specifically the June 2011 VA examination report, contained a subjective complaints of symptoms which included headaches, spots in the visual field, vertigo, nausea, malaise, weakness, sleep problems, fatigue, and cognitive problems with respect to memory, concentration and attention; however the most probative evidence does not reflect that a chronic disability has been demonstrated or diagnosed with respect to the Veteran's reported symptoms.  The Board recognizes the Veteran's belief that he experienced residuals of a head injury.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the Veteran is not considered competent to provide a diagnosis.  The Board highlights that competent statements are limited to that which the Veteran has actually observed and is within the realm of his personal knowledge; such knowledge comes to the Veteran through use of his senses-that which is heard, felt, seen, smelled or tasted.  See Layno v. Brown, 6 Vet. App. 465 (1994).  It is within the Veteran's realm of personal knowledge whether he experienced the symptoms as described above.  It is not shown, however, that the Veteran possesses the medical expertise necessary to provide a probative opinion on a complex medical matter such as a diagnosis of a chronic disability manifested by such symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  In contrast, the June 2011 VA examiner and author of the addendum opinions, has medical training and knowledge and did not provide a final diagnosis, even with consideration of subjective complaints. 

Thus, the most probative evidence fails to demonstrate that it is at least as likely as not that the Veteran has residuals of a head injury, to include a skull fracture and traumatic brain injury.  As such, service connection is not warranted.  Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  As noted above, service connection is specifically limited to a disability which results from disease or injury related to service.  In the absence of proof of a present disability there can be no valid claim.  Brammer, 3 Vet. App. at 225. 

In sum, the Veteran has not satisfied the necessary element of a present disability, and thus, further discussion of the in-service incurrence or nexus elements is not necessary.  Furthermore, based on the reasons and bases discussed, as the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection is not warranted for residuals of a head injury, to include a skull fracture and/or traumatic brain injury.


ORDER

Entitlement to service connection for residuals of a head injury, to include a skull fracture and traumatic brain injury, is denied



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


